UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6751



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONALD WAYNE MELTON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-00-490, CA-03-596)


Submitted:   July 10, 2003                 Decided:    July 17, 2003


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Wayne Melton, Appellant Pro Se. Regan Alexandra Pendleton,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Donald W. Melton seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2255 (2000) motion. Melton cannot appeal

this order unless a circuit judge or justice issues a certificate

of appealability, and a certificate of appealability will not issue

absent a “substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).      A habeas appellant meets

this standard by demonstrating that reasonable jurists would find

that   his    constitutional   claims   are   debatable    and     that   any

dispositive procedural rulings by the district court are also

debatable or wrong. See Miller-El v. Cockrell,            U.S.      , 123 S.

Ct. 1029, 1039 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied, 534 U.S.

941 (2001). We have independently reviewed the record and conclude

Melton has not made the requisite showing.       Accordingly, we deny a

certificate of appealability and dismiss the appeal.             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                   DISMISSED




                                    2